         Case 6:18-cv-00041-MK           Document 41        Filed 12/02/19      Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JANE A. MEDEFESSER,

               Plaintiff,                                Case No. 6:18-cv-00041-MK

               v.                                        JUDGMENT

METROPOLITAN LIFE INSURANCE
COMPANY,

            Defendant.
_____________________________

MCSHANE, Judge:

       Based on the record, the Court reverses and remands this case for the reinstatement and

payment of Long-Term Disability benefits effective March 10, 2017. Subject to the terms and

conditions of the Plan, Plaintiff is entitled to benefits so long as Plaintiff remains disabled.



       IT IS SO ORDERED.

       DATED this 2nd day of December, 2019.



                                           _     /s/ Michael J. McShane_______
                                                      Michael McShane
                                                United States District Judge


1 – JUDGMENT
